DAVIDSON, Commissioner.
Under an indictment charging assault with intent to murder, appellant was convicted of assault to murder without malice, and his punishment assessed at eighteen months’ confinement in the penitentiary. No ¡bills of exception or statement of facts accompany the record.
The trial court failed to apply the Indeterminate Sentence Law, Art. 775, C.C. P., Vernon’s Ann.C.C.P. art. 775. Accordingly, the sentence is reformed so as to fix appellant’s punishment at not less than one year nor more than eighteen months in the penitentiary.
The judgment of the trial court is affirmed.
Opinion approved by the court.